DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “to keep the temperature of said legume meal between 70o-90oC” is not supported by the specification. The specification recites maintaining a temperature of the inner wall of the wet heat treatment reactor at 80oC (page 3 lines 15-16) or 100-250oC (page 4 lines 27-28), feeding water or aqueous solution at 30-110oC (page 5 lines 8-9), a flow of water at 80oC or 85oC and a flow of steam at 105oC (examples 1-5). There is no indication that the temperature of the legume meal itself is maintained at the claimed temperature range. See also response to amendment section below.
Claims 17-28 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 16-17, 19-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baird et al. (US 4,205,094) in view of Moshy (US 3,168,406), Kruse et al. (US 2,260,254), Gould et al. (US 3,133,818) and Cerea (EP 2,386,207 A1).
Regarding the limitation “water or aqueous solution”, the term “or” is interpreted to be an alternative limitation, where if one limitation is in effect, the other is not. For the sake of examination, the limitation “water” is chosen and thus the limitation “aqueous solution” is interpreted to not be required (optional) by the method. The limitation “elements” is given its broadest reasonable interpretation to be a structure which at least “projects”, i.e. extends, outwards in a generally radial direction from the shaft.
Regarding claim 16, Baird et al. teaches a process for heat treating soy meal (abstract; column 2 line 67) comprising feeding the meal continuously with both water and steam in a horizontal cylindrical chamber 1 (wet heat treatment reactor) having rotor/shaft 9 and projecting elements 6 to form a thin bed along the inside wall of the cylindrical chamber 1 (figure 1; column 2 lines 25-36; column 3 lines 19-21 and 32-47), the cylindrical chamber 1 having an inlet 2 and outlet 8, where the meal is wetted to a moisture content of 25-65% with water, heated, and subsequently heated while subjected to high-speed mixing to form a texturized, de-flavored substance (column 2 lines 51-61), the rotor 9 rotating at 605 rpm (column 4 lines 12-13), followed by drying at a temperature up to 110oC to a shelf-stable moisture level of 10% or less (column 2 line 66; column 3 lines 66-68). 
Regarding step d), i.e. “centrifuging said inflows against the inner wall…turbulent, dynamic, tubular fluid layer…toward the discharge opening”, Baird et al. teaches the projecting elements 6 provide mixing in a thin bed of material forced along the inside wall of the cylindrical chamber 1, the angular velocity of the mixer operating such that the gravity force on the particle is in balance with the centrifugal force, where a thin bed of material travels in an angular spiral on the inner surface of the chamber as the material moves from the inlet port to the discharge port, the elements 6 creating high shear and turbulence in the material layer (column 3 lines 33-44 and 47-52). The process of the prior art appears to be the same as that of applicant’s claimed process, i.e. constantly keeping a thin bed of material in motion along the inner wall of the cylinder, therefore the process of Baird et al. is construed to read on step d.
Baird et al. does not teach a heating jacket for raising the temperature of the cylindrical chamber to a predetermined temperature to keep the temperature of the legume meal between 70-90oC, the water or aqueous solution having a temperature of 70-90oC which is dispersed into droplets, and discharging the wet meal at a moisture content of 20-40%.
Kruse et al. teaches a process for treating soybean meal (page 1 left column lines 1-6) comprising providing a wet heat treatment reactor comprising a stirred or rotated drum (cylindrical tubular body) (page 2 left column lines 22-25), where heat can be applied through a jacket (page 1 right column lines 34-35), where the meal is sprayed (droplets) with hot water and agitated to form a wet meal having a moisture content preferably up to 30% (page 1 right column lines 15-22), 
Regarding the heating jacket raising the temperature of the tubular body to a predetermined temperature to keep the legume meal at a specified temperature, since Kruse et al. teaches the stirred or rotated drum and the heat is supplied by a jacket, the body of the drum would have naturally been required to be heated to a predetermined temperature to similarly heat the legume meal.
Moshy et al. teaches a process for production of a soybean flour (column 1 lines 11-15), including soybean meal (column 3 lines 6-11), where the flour is combined with water or aqueous solution (column 3 lines 20-22), and then digested by heating to 70-212oF for optimum color, flavor, and odor removal (column 3 lines 48-52). The digestion at said temperatures ensures release of beany and bitter flavor and odor (column 3 lines 52-57). The treated product is then subjected to drying to form the final product (column 6 lines 47-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to heat the cylindrical chamber with a jacket to keep the temperature of the legume meal between 70-90oC and discharging wet meal at a moisture content of 20-40% since the reference already teaches wanting to treat soybean meal with heat and water to form a final product having desirably changed flavor and odor (abstract) but does not specify a temperature to which the meal is heated to (see whole document), as a matter of manufacturing choice and/or a substitution of art recognized equivalents for a particular means of heating legume meal, since Moshy et al. teaches heating ensures desirable changes in flavor and color (Moshy et al. column 3 lines 50-51), since Kruse et al. teaches increasing moisture level facilitates development of desirable flavors (page 1 lines 45-55), since both Kruse et al. and Moshy et al. teach that the temperature can be varied based on desired property changes such as color and desired heating time (Kruse et al. page 2 left column lines 5-7), where time and temperature of digesting (heating) are inversely related to each other (Moshy et al. column 3 lines 63-67), and therefore since the claimed values would have been used during normal experimentation and optimization procedures due to factors such as desired flavor change, color, and heating time.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all obviousness reasoning for ranges in the office action.
Regarding the water temperature, Gould et al. teaches a process for producing a product, including products from legumes such as soybeans (column 1 lines 10-14 and 21-22), comprising precooking the product in a horizontal cylindrical vessel 10 having shaft 11 with radially projecting blades (elements) 13a-g for moving the product through the vessel (figure 1; column 5 line 73 to column 6 line 11), where heated water is added to the product in the vessel by spray inlet 17 to raise the moisture content of the legume to 15-30% by weight (column 6 lines 24-27 and 34-37). The water is heated to a temperature of at least 150oF/65.6oC, preferably above 170oF (column 4 lines 5-11). The product is cooked and subsequently dried (55-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to spray water in the claimed temperature ranges since Baird et al. already suggests adding water and desires steaming during cooking as stated above, in order to effectively preheat/heat the meal, and therefore minimize the amount of energy required to heat the meal to a desired temperature by steam and/or the heated walls of the reactor, to ensure an even distribution of water into the legume meal, since the temperatures were previously employed in the art for treating soybean meal, to minimize or eliminate bitter flavors as taught by Baird et al., to produce starch modification and enzyme inactivation as desired as taught by Gould (column 3 line 75 to column 4 line 4), since Applicant has not shown any criticality to the water being heated prior to adding into the wet heat treatment reactor, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired rate/degree of heating, desired starch modification and enzyme inactivation, and flavor change.
Baird et al. does not teach discharging the wet meal from the wet reactor into a dehydration reactor comprising the claimed limitations of steps f)-i).
Cerea teaches a process for producing a dried food powder (abstract) comprising feeding co-currently a stream (continuous flow) of cheese having a moisture content of 22-60% and a stream of fluid such as gas into a device (wet heat treatment reactor) T comprising a tubular body 1 with horizontal axis, heating jacket 4, inlet opening 5, outlet opening 6, rotor 7 and blades (projecting elements) 8, the rotor 7 naturally comprising a shaft that runs the length of the tubular body, where the feed is centrifuged against the inner wall 9 of the tubular body and conveyed towards the outlet by the blades (figure; paragraphs 30-31 and 34). The mechanical action of the rotor blades forms a turbulent and dynamic layer of particles, where the centrifugation and mechanical action of the blades 8 allow the particles to absorb a large amount of energy to facilitate short treatment and sanitization (paragraphs 34-36). When the moisture content of the powder processed by the device T is above 20%, the powder is discharged to a second device (thermal dehydration and treatment reactor) T’ for further dehydration, the device T’ being substantially identical to the device T (paragraph 33), and then subsequently discharged from T’ after dehydration to 7-20% (paragraph 39). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to yield the process as claimed in order to provide a fully continuous process, since Baird et al. teaches that soybean meal can be heat treated in a continuous fashion with a cylindrical chamber which forms a thin bed of material along the chamber wall during cooking, to optimize and/or enhance product throughput and manufacturing rate due to the continuous-type process, for the advantages of energy absorption and sanitation via the mechanical action as taught by Cerea while minimizing overall mechanical energy requirement as opposed to extrusion as taught by Baird et al. (column 3 lines 55-58), to provide separate wet treatment and drying reactors such that each reactor can be independently optimized to their respective functions (i.e. cooking/heat treating in the prior and drying in the latter) and parameters (i.e. temperature, duration, rotational speed, etc.), to adjust for a starting product having high moisture content as taught by Cerea (paragraph 19), and since Cerea is directed to an analogous process of heat treating and drying a similarly moist particulate material, where a skilled artisan would have looked to the relevant prior art to improve upon the process of Baird et al. Thus, a continuous stream of soybean meal and water fed into the first device T would be heated and discharged from the device T’, then the wet meal would be fed into the device T’ for further heating and dehydration, and then discharged from the device T’, at a moisture content below 10% as disclosed by Baird et al.
Regarding the rotational speed of the reactors, both Baird et al. and Kruse et al. teaches the vessel can be stirred or rotated as desired to maintain the meal in motion (Baird et al. column 4 lines 13; Kruse et al. page 2 left column lines 22-25). Cerea teaches the rotor 7 is rotated between 200 and 1500 rpm (paragraph 31), where the rotor 7’ of device T’ is the same as that of rotor 7 in device T (paragraph 33), and can similarly rotate above 150 rpm (paragraph 50). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to use the claimed rpm values since Baird et al. already suggests agitation, in order to provide the same intense mechanical action, energy, and sanitization as taught by Baird et al. and Cerea (paragraphs 35-36), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of mixing/mechanical action, and sanitization.
Regarding the inner wall of the dehydration reactor being kept at a temperature of at least 100oC, Baird et al. teaches wanting to dry the meal at temperatures above 100oC (column 3 lines 65-66). Cerea teaches the inner wall 9’ or drier T’ is maintained at 115oC by heating jacket 4’ (paragraph 50), where the combination of the processing conditions, including heat released by the inner wall, facilitate heating and allows for short drying duration (paragraph 35), and facilitates sanitization (paragraph 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to keep the inner wall temperature of the dehydration reactor at a similarly elevated temperature since Cerea teaches device T’ also has jacket 4’ (figure), in order to provide the necessary heat energy for the desired degree of drying, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of material and respective heat sensitivity, desired drying time, desired degree of sanitization, and desired final moisture content.
Regarding claim 17, Baird et al. teaches combining the meal with both water and steam in a cylindrical chamber 1 having rotor/shaft 9 and projecting elements 6 (figure 1; column 2 lines 25-36). It is noted that the limitation “at least one opening” is interpreted to mean that the reactor can have multiple feed openings, where the meal, water, and steam can all be fed into the same and/or different openings (such as steam inlet port 5 as taught by Baird et al.).
Regarding claim 19, Baird et al. does not teach the temperature of the inner wall of the wet heat treatment reactor is kept at 100-250oC. 
Kruse et al. teaches cooking at a temperature of up to 300oF, where the reactor is heated by a jacket (page 1 right column lines 25-27 and 35). Cerea teaches the inner wall of the device T can be heated up to 160oC (paragraph 34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to use the claimed range of temperatures since values within the range are known in the art for processing soybean meal, to ensure sufficient heat is provided to the walls to maintain the meal at a desired operating temperature, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired rate and degree of heating for color, odor, and flavor adjustment and sanitization as taught by Kruse et al. and Cerea and stated for claim 16 above. 
Regarding claims 20 and 22, Baird et al. teaches the mixer (wet heat treatment reactor) rotary speed can be 605 rpm (column 4 line 13), but does not specifically teach the dehydration reactor rotor is rotated at 300-1200 rpm. 
Cerea teaches the rotors 7 and 7’ can be rotated been 200 and 1500 rpm (paragraph 31). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to use the claimed range of rpm values since the reference already teaches using rotating elements to mix the meal during treatment, in order to provide the same intense mechanical action, energy, and sanitization as taught by Cerea (paragraphs 35-36), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of mixing/mechanical action, and sanitization.
Regarding claim 21, Baird et al. does not teach the temperature of the inner wall of the wet heat treatment reactor is kept at 100-250oC.
Kruse et al. teaches heating the wet meal to dry, where the heating temperature is from above boiling up to 300oF (page 1 right column lines 23-37 and 35; page 2 left column lines 12-15). Cerea teaches the device T’ also has a jacketed wall 4’ as stated for claim 16 above (paragraphs 29 and 33-34). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of the combination applied to claim 16 such that the dehydration reactor has the claimed inner wall temperature in order to similarly ensure proper heat is supplied for drying of the meal to a desired moisture content as suggested by Kruse et al. and Cerea, since the temperature was known in the art for drying moist particulate material, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of material, desired final moisture content, and desired rate/degree of drying. 
Regarding claim 24, Baird et al. teaches the steam can have an initial contact temperature of 100-180oC (column 4 lines 17-18).
It would obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Baird et al. to use steam at a temperature of 105oC as a matter of manufacturing preference, and since the claimed value would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree/rate of heating and degree of texturizing and deflavoring as taught by Baird et al.
Regarding claims 25-26, Baird et al. further teaches a ratio of steam (water) to meal of 1:4 to 1:1 to achieve a desired moisture content (column 3 lines 3-5), and additionally recites approximately 1:1 part water/soybean flakes (column 4 lines 9-12). 
Moshy et al. teaches a ratio of water to meal of 2:1 to 10:1 based on desired handling properties (column 3 lines 35-39).
Regarding the claimed ratio being with respect to flow rate, the conversion of mass to flow rate would have been readily obvious based on preference since one of ordinary skill in the art would understand flow rate can be adjusted to achieve desired characteristics such as filling rate, throughput rate, and wetting rate, and since the combination applied to claim 16 is a continuous process. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baird et al. to use the claimed ratio since the values would have been used during the course of normal experimentation procedures due to factors such as desired moisture content of the soybean meal in the wet heat treatment reactor, desired fill, throughput, and wetting rate, and desired characteristics (e.g. rheological property) of the slurry during treatment.
Regarding claim 27, the claim recites alternatives. For the sake of examination, the limitation “soybean” is chosen. Baird et al. teaches soybean meal (column 2 line 67).
Regarding claim 28, the limitation “water or aqueous solution” is interpreted to recite alternative limitations, and the limitation “water” is chosen for examination, and Baird et al. teaches water as explained in the rejection of claim 16 above. Since “water” is chosen, the limitation “aqueous solution” is interpreted to not be required by the invention. Thus, the limitations of claim 28 are construed to be similarly not required.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baird et al. (US 4,205,094) in view of Moshy (US 3,168,406), Kruse et al. (US 2,260,254), Gould et al. (US 3,133,818) and Cerea (EP 2,386,207 A1) as applied to claims 16-17, 19-22 and 24-28 above, and further in view of Gould et al. (US 3,253,930), hereon referred to as “Gould ‘930”.
Baird et al. does not specifically teach a flow of air heated to at least 100oC (claim 18) and between 120-250oC (claim 23) is fed into the dehydration chamber through said at least one inlet opening. 
Gould et al. teaches a method of preparing a soybean meal (column 1 lines 9-10) comprising heat treating the meal with water and steam, and then drying to a moisture content of less than 15% by exposing the finely dispersed product to hot air at a temperature of 400oF/204.4oC to dry the wet product in a relatively short period (column 3 lines 1-4, 12-18, 35-44 and 49-54). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Baird et al. to feed a flow of air having the claimed temperatures into the dehydration reactor (device T’ of Cerea in the combination applied to claim 16) since the process and temperatures are known for drying a moist soybean meal, in order to minimize drying time as taught by Gould ‘930, since Cerea already teaches hot air can be fed into the reactors (paragraph 34), since hot air drying is commonly practiced in the art and therefore to combine prior art elements according to known methods to yield predicable results (MPEP 2143.I.A.), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as initial moisture content of the product being dried, desired drying rate or final moisture content, and desired maximum temperature attained by the product during drying as taught by Gould ‘930 (column 3 lines 58-61). 

Response to Amendment
The declaration under 37 CFR 1.132 filed 3/1/2021 is insufficient to overcome the rejection of claim 16 based upon 35 USC 112(a) or first paragraph as set forth in the last Office action because: 
The declaration states that the temperature of the legume meal is raised to 70-90oC as recited in claim 16 due to the rotation of the tubular body and contact of the layer of wet meal with the wall of the tubular body for an average time of 30 seconds. This is not persuasive since the disclosure does not provide support or any indication for which one of ordinary skill in the art could reasonably draw the conclusion that the legume meal is raised to and maintained at the claimed temperature range. While the specification does recite a wall temperature of 80oC (page 3 lines 15-16) or 100-250oC (page 4 lines 27-28), feeding water or aqueous solution at 30-110oC (page 5 lines 8-9), a flow of water at 80oC or 85oC, a flow of steam at 105oC, and 30 seconds residence time (examples 1-5), it is not immediately evident that these parameters do in fact result in the claimed temperature range being maintained. This is especially the case since the declaration provides no evidence showing the claimed temperatures are actually achieved. It is reasonable to expect, in the absence of evidence to the contrary, that the parameters stated above can result in legume meal temperatures outside of the claimed range, i.e. below 70oC or above 90oC.
MPEP 716.01(c) states:
“Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)”
“Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973)”
MPEP 719.09 states:
“Once the examiner has established a prima facie case of lack of enablement, the burden falls on the applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would have been able to make and use the claimed invention using the disclosure as a guide. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). Evidence to supplement a specification which on its face appears deficient under 35 USC 112 must establish that the information which must be read into the specification to make it complete would have been known to those of ordinary skill in the art.”
“Affidavits or declarations presented to show that the disclosure of an application is sufficient to one skilled in the art are not acceptable to establish facts which the specification itself should recite. In re Buchner, 929 F.2d 660, 18 USPQ2d 1331 (Fed. Cir. 1991)”
The declaration states that the thermal shock of the claimed process results in total deactivation of cyanogenic glucosides and lectins, which is one of the advantages of the claimed invention. This is not persuasive since the prior art combination appears to teach the same process as applicant’s claimed invention. Furthermore, Baird et al. teaches the process deflavors and texturizes the meal (column 4 lines 53-56), Moshy teaches heating to the claimed temperature range provides optimum color, flavor, and odor removal (column 3 lines 48-52 and 68-71), Kruse et al. teaches the presence of water and steam during cooking (page 1 right column lines 15-22 and 40-48), and heating and steaming results in a modification of proteins and carbohydrate substances in the meal to hydrolyze into simpler and better-flavored sugars which can also caramelize (page 1 right column lines 48-56). The high moisture heating produces complex reactions between the proteins and carbohydrates to produce better flavor and browning (page 2 left column lines and 50-57). 

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
The rejection of claim 16 under 35 USC 112(a) or first paragraph, amended to recite “keep the temperature of said legume meal between 70-90oC” is maintained. As stated above, the original disclosure does not recite or otherwise indicate that the claimed temperature is actually reached/maintained during the claimed process.
Applicant’s argument on pages 9-10 regarding the declaration under 37 CFR 1.132 is not persuasive for the reasons stated in the “response to amendments” section above.
Regarding Applicant’s argument that the legume meal treated with the claimed process are improved due to the Maillard reaction, deactivation of cyanogenic glucosides and lectins, and inactivation of phytases, the temperatures taught Moshy overlap Applicant’s claimed range as stated above. Furthermore, Kruse et al. specifically teaches the presence of water and steam during cooking (page 1 right column lines 15-22 and 40-48), and that the heating and steaming results in a modification of proteins and carbohydrate substances in the meal to hydrolyze into simpler and better-flavored sugars which can also caramelize (page 1 right column lines 48-56). The high moisture heating produces complex reactions between the proteins and carbohydrates to produce better flavor and browning (page 2 left column lines and 50-57). This process is understood in the art to require water, i.e. hydrolysis, and also understood to be a Maillard reaction, i.e. breakdown/reaction of carbohydrates and (proteins) into simpler sugars and caramelization. Thus, one of ordinary skill in the art would have reasonably expected similar results with the process of the prior art combination.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claim 16, i.e. Kruse in view of Moshy, Baird, and Cerea, on pages 11-12 have been considered but are moot because the current office action relies on new grounds of rejection. Specifically, Baird teaches heating legume meal with water and steam while forming a thin turbulent layer of the meal in a cylindrical chamber (column 2 lines 51-61; column 3 lines 32-54), and Moshy teaches heating to the claimed temperature range ensures optimum color, flavor, and odor (column 3 lines 50-57 and 68-71).
Regarding applicant’s argument that Baird does not correct deficiencies in Kruse or Moshy since it only describes heat treating soybean meal in a continuous fashion, the argument is not persuasive since the prior art combination appears to teach the same process as applicant’s claimed invention. Therefore it is unclear how applicant’s continuous process is different from that of the prior art combination such that the stated results (i.e. Maillard reaction, deactivation of cyanogenic glucosides and lectins, inactivation of phytases) are achieved.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792